Haskell, J.
Trespass for false arrest. Plaintiff resided and was arrested in Kennebec county upon a warrant issued by a trial justice in Knox county for violating the fish and game laws in Lincoln county. He was taken through Lincoln county into Knox county for trial before the magistrate who issued the warrant and was fined $70.46 including costs which he paid. His arrest continued for the space of twelve hours, but was without malice or evil intent. The court is of opinion that the proceeding was unauthorized and illegal, but that actual damages only may be recovered.

Defendants defaulted for §100.